2014 IL 114899



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                   (Docket No. 114899)

       In re LANCE H. (The People of the State of Illinois, Appellant, v. Lance H.,
                                     Appellee).


                              Opinion filed October 17, 2014.



        CHIEF JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Justices Freeman, Thomas, Kilbride, Karmeier, and Theis concurred in the
     judgment and opinion.

        Justice Burke dissented, with opinion.



                                        OPINION

¶1       The circuit court of Randolph County committed respondent, Lance H., to the
     Chester Mental Health Center for 180 days on May 4, 2011. Respondent appealed his
     involuntary admission, arguing the trial court violated the Mental Health and
     Developmental Disabilities Code (Mental Health Code) (405 ILCS 5/1-100 (West
     2010)) by disregarding his oral request, in testimony, to be voluntarily admitted. The
     appellate court issued a ruling on August 8, 2012, more than nine months after
     respondent’s term of commitment ended. 2012 IL App (5th) 110244. The appellate
     court first considered whether respondent’s case might fall under an exception to the
     mootness doctrine and found the public interest exception applied. Id. ¶ 19. The
     appellate court reversed, holding that section 3-801 of the Mental Health Code (405
     ILCS 5/3-801 (West 2010)) required the trial court to “consider and rule” on
     respondent’s request. 2012 IL App (5th) 110244, ¶ 26. We granted the State’s petition
     for leave to appeal (Ill. S. Ct. R. 315 (eff. July 1, 2013)) and now reverse the appellate
     court and affirm the circuit court.



¶2                                       BACKGROUND

¶3       Respondent is a 53-year-old man who has spent much of his adult life incarcerated
     or institutionalized. Since being paroled from the Department of Corrections in 1997,
     respondent had been admitted to mental health facilities fifteen times before the
     involuntary admission at issue in this case. In 2008, upon the conclusion of a sentence
     at Menard Correctional Center for parole violations, he was involuntarily admitted to
     Chester Mental Health Center (CMHC).

¶4       On April 28, 2011, David Dunker 1 filed a petition alleging that respondent was a
     person subject to involuntary admission because (1) due to his mental illness, he was
     reasonably expected, unless treated on inpatient basis, to engage in conduct subjecting
     himself or another person to physical harm or a reasonable expectation of physical
     harm; and (2) due to his mental illness, he was unable to provide for his basic physical
     needs so as to guard himself from serious harm without the assistance of family or
     others, unless treated on an inpatient basis. The petition included a certificate by a
     CMHC staff psychiatrist setting forth these two bases for involuntary admission and
     opining that respondent was in need of immediate hospitalization to prevent those
     harms. The petition also had respondent’s 30-day treatment plan attached. The
     certificate and treatment plan stated a variety of threats, violent acts, incidents of
     resisting treatment, and inappropriate behaviors by respondent, some of which were
     later described in testimony at the commitment hearing.

¶5       The State called only one witness at the commitment hearing. Travis Nottmeier
     testified that he was a social worker at CMHC, that he had interviewed respondent and
     those treating him, and that he had reviewed respondent’s clinical file. Nottmeier
     testified that respondent has “an Axis I diagnosis of schizoaffective disorder, bipolar
     type, paraphilia NOS, history of noncompliance with the medications, and an Axis II
     diagnosis of antisocial personality disorder.” Nottmeier testified that respondent
     displayed “delusional thought content which is grandiose, paranoid, and persecutory in
     nature,” that he had periodic inappropriate sexual conduct, that he engaged in acts of
     verbal and physical aggression, and that he had “noncompliance with medication
         1
          The petition from Dunker does not identify his title, indicates he has no relationship to the
     respondent, and lists only a P.O. Box in Chester for his address.
                                                 -2-
     which displays poor insight into his mental illness.” Nottmeier testified that respondent
     was presently taking his medication, but on a “crush and observe order” due to prior
     refusals. Nottmeier testified as to three incidents within the prior two months in which
     respondent had to be placed in physical holds or seclusion due to aggressive behavior,
     including two incidents of hitting fellow patients. Overall, Nottmeier testified to five
     instances of threatening or aggressive behavior from respondent. Nottmeier opined that
     respondent would not take his medication outside the structured setting of a CMHC,
     that respondent could not take care of his own basic physical needs, and that outside the
     structure of CMHC, respondent’s condition would deteriorate to the point he would be
     a threat to harm himself or others. Nottmeier further opined that respondent meets the
     criteria for involuntary commitment.

¶6       On cross-examination, Nottmeier testified that respondent had been placed on “red
     level” the day before the petition for involuntary admission was filed, for an incident in
     which he engaged in threatening behavior. Nottmeier said respondent does engage in
     his therapy sessions, but said respondent also became hostile and verbally aggressive
     with his therapist. Nottmeier also said respondent participates in off-unit activities
     when allowed, though occasionally with inappropriate behavior, and that respondent
     has “limited contact with some of his family members.” Nottmeier testified he was
     unaware of any effort by respondent to seek voluntary admission to CMHC. Asked if
     there was any reason why respondent “could not elect to become a voluntary patient,”
     Nottmeier replied, “None that I’m aware of.”

¶7       Respondent testified on his own behalf. He testified that the experience of his
     mother’s death had given him insights that would deter him from committing any
     further acts of violence, and said he would take his medication because he now
     understood the necessity. Respondent believed that, if released, he would be able to
     provide for his own physical needs, that he would live with his brother or sister, and
     that family and friends could assist in his care. Respondent testified that he had spoken
     to his attorney the morning of the hearing about his desire to become a voluntary
     patient. Respondent also testified that he had told his assigned social worker that he
     wanted to become a voluntary patient, but the social worker had brushed off his wishes
     for two years. Respondent’s counsel then asked him, “And pursuant to our
     conversation this morning, you are requesting to become a voluntary patient; is that
     correct?” Respondent answered, “Yes, sir.” Respondent’s counsel did not move for a
     continuance or make any other motion relating to respondent’s desire to become a
     voluntary patient.

                                             -3-
¶8       The State did not cross-examine respondent, nor did the respondent call any other
     witnesses. The circuit court found respondent subject to involuntary admission without
     further addressing respondent’s statement that he was requesting to become a voluntary
     patient. The court made findings as to respondent’s mental illness and found he was
     “reasonably expected to engage in dangerous conduct that may include threatening
     behavior, conduct that may cause other persons to be in expectation of being harmed,
     unable to provide for basic physical needs,” and “unable to understand his need for
     treatment.” Checking boxes on a preprinted order, the court found respondent was a
     person with mental illness who, “because of his illness is reasonably expected to
     engage in dangerous conduct which may include threatening behavior or conduct
     placing that person or another individual in reasonable expectation of being harmed,”
     who “because of his illness is unable to provide for his basic physical needs so as to
     guard himself from serious harm without the assistance of family or outside help,” and
     who “because of the nature of his illness, is unable to understand his need for treatment
     and who, if not treated, is reasonably expected to suffer or continue to suffer mental
     deterioration or emotional deterioration, or both, to the point that the person is
     reasonably expected to engage in dangerous conduct.” The court found hospitalization
     under the Department of Human Services to be the least restrictive environment
     appropriate and available.

¶9       The appellate court reviewed the case under the public interest exception to the
     mootness doctrine and reversed. The appellate court held that the circuit court failed to
     comply with the requirements of section 3-801 of the Mental Health Code, which
     permits the respondent to make a request for voluntary admission at any time prior to
     an adjudication that he is subject to involuntary admission. The appellate court noted
     that the circuit court took no action on respondent’s statement in testimony that he
     requested voluntary admission. Looking to the language of the statute, it reasoned that
     “[i]mplicit in the language of the statute is that the trial court will actually consider and
     rule on the request, which did not occur in this case.” 2012 IL App (5th) 110244, ¶ 26.
     The appellate court pointed to an absence of a recommendation from the facility
     director and an absence of evidence that voluntary treatment would be inadequate. Id.
     ¶¶ 25, 30. It also rejected any distinction in legal effect between an oral request and a
     written application. Id. ¶ 29.




                                               -4-
¶ 10                                       ANALYSIS

¶ 11       Before this court, respondent does not challenge the adequacy of the evidence that
       he was subject to involuntary admission. The sole question presented in this case is
       whether the Mental Health Code requires the circuit court to act on an oral request for
       voluntary admission to a mental health facility during a proceeding for involuntary
       admission to the facility. This is a question of statutory interpretation, which we review
       de novo. In re Commitment of Fields, 2014 IL 115542, ¶ 32. The primary goal of
       statutory interpretation is to determine the intent of the legislature, and the most
       reliable means of doing so is to apply the plain language of the statute. Id. Where the
       language is plain and unambiguous, we apply the statute without resort to further aids
       of statutory construction. Id.

¶ 12       As a threshold inquiry, however, we must consider our own jurisdiction over this
       case. The existence of an actual controversy is essential to appellate jurisdiction, and
       courts of review generally do not decide moot questions. In re James W., 2014 IL
114483, ¶ 18. Where intervening events have made it impossible for the reviewing
       court to grant effective relief to the complaining party, the issues involved in the trial
       court no longer exist, and the case is moot. Id. ¶ 19. On May 4, 2011, the circuit court
       committed respondent to 180 days in Chester Mental Health Center. It has been nearly
       three years since his term of involuntary admission ended. The court’s order can no
       longer serve as the basis for adverse action against the respondent, and this case is
       moot. See In re Alfred H.H., 233 Ill. 2d 345, 351 (2009).

¶ 13       A court of review may, however, review a case under an exception to the mootness
       doctrine. “[T]here is no per se exception to mootness that universally applies to mental
       health cases.” In re Alfred H.H., 233 Ill. 2d 345, 355 (2009). The appellate court
       considered this case under the public interest exception (2012 IL App (5th) 110244,
       ¶ 19), and the parties do not further argue the issue here. The public interest exception
       applies when (1) the question presented is of a public nature, (2) there is a need for an
       authoritative determination for the future guidance of public officers, and (3) there is a
       likelihood of future recurrence of the question. In re Alfred H.H., 233 Ill. 2d 345, 355
       (2009). The public interest exception is “ ‘narrowly construed and requires a clear
       showing of each criterion.’ ” Id. at 355-56 (quoting In re Marriage of Peters-Farrell,
       216 Ill. 2d 287, 292 (2005)).

¶ 14       This case presents a question of a public nature. “[T]he procedures which must be
       followed and the proofs that must be made before a court may authorize involuntary

                                               -5-
       treatment to recipients of mental health services are matters of a public nature and of
       substantial public concern.” In re Mary Ann P., 202 Ill. 2d 393, 402 (2002). This case
       concerns the procedure for how a circuit court must respond to a respondent’s request
       for voluntary admission after commencement of a hearing on involuntary admission.
       The appellate court concluded this case met the second criterion because it would aid
       the courts and future litigants in administering the Mental Health Code. 2012 IL App
       (5th) 110244, ¶ 18. We agree. As for the third criterion, respondent’s own history
       demonstrates how this question might recur. Respondent has been found subject to
       involuntary admission multiple times prior to this adjudication, and this is not the first
       time respondent has sought voluntary admission. In re Donrell S., 395 Ill. App. 3d 599,
       602 (2009) (noting, in consolidated case including the same respondent as the case at
       bar, that “Lance signed an application to be admitted voluntarily to Chester”).
       Resolution of the proper procedure for voluntary and involuntary admission will be of
       aid to respondent in the event he should require further treatment, and to persons
       similarly situated. We conclude the public interest exception to the mootness doctrine
       applies to this case.



¶ 15                                      Voluntary Admission

¶ 16       There are two distinct tracks for formal 2 admission to a mental health facility for
       treatment of mental illness under the Mental Health Code: voluntary and involuntary.
       405 ILCS 5/3-400 to 3-405, 3-700 to 3-706 (West 2010). Chapter III of the Mental
       Health Code governs admission, transfer, and discharge procedures for the mentally ill
       and contains separate articles describing voluntary and involuntary admission. This
       court has recognized a preference under the Mental Health Code for voluntary
       admission.

                   “A voluntary admission serves an important purpose and generally is
               considered to be the preferred method of commencing treatment of mental
               illness. ‘The advantages of voluntary admissions flow from the absence of
               compulsion in the initiation of psychiatric treatment. Psychiatric evidence
               indicates that a patient who recognizes his condition and voluntarily undertakes
               therapy is more likely to be rehabilitated than one upon whom treatment is

           2
            The Mental Health Code also provides for informal admission upon the facility director’s
       determination that a patient is “clinically suitable for admission upon an informal basis.” 405 ILCS
       5/3-300 (West 2010). That provision is not relevant to this case.
                                                    -6-
               forced.’ (Developments in the Law, Civil Commitments of the Mentally Ill, 87
               Harv. L. Rev. 1190, 1399 (1974); see also Comment, Temporary Detention of
               ‘Voluntary’ Patients by Hospital Authorities: Due Process Issues, 12 N.M.L.
               Rev. 791, 792-93 (1982).)” In re Hays, 102 Ill. 2d 314, 319 (1984).

       The therapeutic advantages of voluntary admission come, in part, from the
       respondent’s knowledge that his status is stable. Id. at 319-20. “An important means of
       encouraging voluntary admission is to guarantee voluntary patients the right to request
       their discharge.” In re James E., 207 Ill. 2d 105, 110 (2003).

¶ 17       A person 16 years of age or older may be voluntarily admitted to a mental health
       facility for treatment of mental illness “upon the filing of an application with the
       facility director of the facility if the facility director determines and documents in the
       recipient’s medical record that the person (1) is clinically suitable for admission as a
       voluntary recipient and (2) has the capacity to consent to voluntary admission.” 405
       ILCS 5/3-400(a) (West 2010). A voluntarily admitted patient may seek discharge from
       the facility in writing; the facility director must either discharge the patient or initiate
       proceedings for involuntary admission within five days. 405 ILCS 5/3-400(b), (c)
       (West 2010). The application procedure for voluntary admission is described in section
       3-401, which outlines who may execute an application for admission and provides
       requirements for the written application. The written application form must contain “in
       large, bold-face type a statement in simple nontechnical terms that the voluntary
       recipient may be discharged from the facility at the earliest appropriate time *** after
       giving a written notice of his desire to be discharged.” 405 ILCS 5/3-401 (West 2010).
       The application must explain that the discharge is not to be delayed beyond five days,
       excluding Saturdays, Sundays, and holidays. Id. The application also must explain that,
       upon the filing of “a petition and 2 certificates *** asserting that the recipient is subject
       to involuntary admission,” discharge may be delayed. Id. Section 3-401 also requires
       that the right to discharge be explained orally to the recipient of psychiatric care and
       that a copy of the application form be provided to any parent, guardian, relative, friend,
       or attorney who accompanied the recipient. Id.

¶ 18       The application requirements mirror the discharge requirements of section 3-403.
       405 ILCS 5/3-403 (West 2010). The remainder of the article on voluntary admission
       for adults focuses on patient transportation (405 ILCS 5/3-401.1 (West 2010)); a
       prohibition against physicians, examiners, and psychologists telling a patient that
       involuntary admission may result if the patient does not seek voluntary admission,
       unless the medical professional is prepared to execute a certificate for involuntary
                                                 -7-
       admission (405 ILCS 5/3-402 (West 2010)); periodic assessment by the facility
       director of a voluntary patient’s need for hospitalization (405 ILCS 5/3-404 (West
       2010)); and review of denials (405 ILCS 5/3-405 (West 2010)). Of note to this case are
       section 3-400 describing “the filing of an application,” and section 3-401 prescribing
       the contents of “[t]he written application.” 405 ILCS 5/3-400(a), 3-401(b) (West
       2010). Voluntary admission under article IV thus contemplates a written application to
       be reviewed by the facility director. No alternative avenue for admission is provided in
       this article.



¶ 19                                  Involuntary Admission

¶ 20       The Mental Health Code also provides for involuntary admission for treatment of
       mental illness. 405 ILCS 5/3-700 (West 2010). “Involuntary admission procedures
       implicate substantial liberty interests.” In re Robinson, 151 Ill. 2d 126, 130 (1992).
       Accordingly, our court has generally required strict compliance with the involuntary
       admission provisions of the Mental Health Code to avoid discouraging the mentally ill
       from seeking treatment. See In re Splett, 143 Ill. 2d 225, 235-36 (1991) (holding State
       could pursue involuntary admission against a voluntary patient only after the voluntary
       patient made a written request for discharge, and rejecting an oral request as sufficient
       under the statute); see also In re Robinson, 151 Ill. 2d 126, 130 (1992) (discussing
       Splett). But see In re James E., 207 Ill. 2d 105, 111-14 (2003) (noting exception
       allowing involuntary admission where patient’s condition has deteriorated beyond
       point of requesting discharge; allowing exception where nonstate hospital can no
       longer adequately treat patient). The court has not required strict compliance in all
       instances. See, e.g., Splett, 143 Ill. 2d at 230-32 (rejecting a challenge based on lack of
       formal notice where the record demonstrated the respondent received actual notice,
       noting “we do not construe the statute as requiring the performance of an empty
       formality when the legislative intent has been otherwise achieved”).

¶ 21       An individual with mental illness is subject to involuntary inpatient admission if he
       meets one of three criteria: (1) because of his illness he “is reasonably expected, unless
       treated on an inpatient basis, to engage in conduct placing such person or another in
       physical harm or in reasonable expectation of being physically harmed;” (2) because of
       his illness, he “is unable to provide for his *** basic physical needs so as to guard
       himself *** from serious harm without the assistance of family or others, unless treated
       on an inpatient basis;” or (3) he refuses treatment or is not adequately following his

                                                -8-
       prescribed treatment, and because of his illness he is unable to understand his need for
       treatment, and “if not treated on an inpatient basis, is reasonably expected, based on his
       *** behavioral history, to suffer mental or emotional deterioration and is reasonably
       expected, after such deterioration” to fall into one of the first two criteria listed here.
       405 ILCS 5/1-119 (West 2010). In considering whether a person falls into one of these
       categories, “the court may consider evidence of the person’s repeated past pattern of
       specific behavior and actions related to the person’s illness.” Id.

¶ 22       Involuntary admission begins with the filing of a petition asserting a respondent is
       subject to involuntary admission.3 405 ILCS 5/3-701 (West 2010). The petition may be
       accompanied by a certificate executed by a physician, qualified examiner, psychiatrist,
       or clinical psychologist, stating that the person is subject to involuntary admission. 405
       ILCS 5/3-702 (West 2010). Such a certificate must indicate the certifying professional
       personally examined the respondent not more than 72 hours previously, it must contain
       the certifying professional’s clinical observations and other factual information relied
       upon for diagnosis, and it must contain a statement as to whether the respondent was
       advised of his rights. 405 ILCS 5/3-602 (West 2010). If no certificate is present, the
       court may order examination by a physician, clinical psychologist, or qualified
       examiner, and by a psychiatrist. 405 ILCS 5/3-703 (West 2010). Certificates filed by
       these professionals shall state whether the respondent is in need of immediate
       hospitalization. Id. Where a respondent is not already subject to involuntary admission,
       that “person shall be released upon completion of the examination unless the physician,
       qualified examiner or clinical psychologist executes a certificate stating that the person
       is subject to involuntary admission on an inpatient basis and in need of immediate
       hospitalization to protect such person or others from physical harm.” 405 ILCS 5/3-704
       (West 2010). The circuit court must set a hearing within five days, excluding weekends
       and holidays, after the earlier of (1) receipt of the second certificate, or (2) the
       respondent’s admission to a mental health facility. 405 ILCS 5/3-706 (West 2010).

¶ 23       Article VIII of the chapter on admission, transfer, and discharge for mentally ill
       patients governs the proceedings for involuntary admission. It requires that a person be
       found subject to involuntary admission by “clear and convincing evidence” (405 ILCS

           3
             A petition for involuntary admission on an inpatient basis may also be accompanied by a petition
       for involuntary admission on an outpatient basis. 405 ILCS 5/3-750 (West 2010). Involuntary admission
       on an outpatient basis is suitable where an individual would meet the criteria for involuntary inpatient
       admission in the absence of outpatient treatment, which can only be reasonably ensured by court order;
       or where an individual’s symptoms, without treatment, are expected to intensify to the point of
       qualifying for involuntary inpatient admission, and that individual’s mental illness has caused him to
       refuse needed mental health services more than once. 405 ILCS 5/1-119.1 (West 2010).
                                                      -9-
       5/3-808 (West 2010)); provides for appeal rights and preservation of the record (405
       ILCS 5/3-816, 3-817 (West 2010)); and sets requirements for a treatment plan. An
       initial order for commitment may not exceed 90 days in length; a second involuntary
       admission likewise may not exceed 90 days in length. 405 ILCS 5/3-813(a) (West
       2010). Third and subsequent periods of involuntary admission may not exceed 180
       days. 405 ILCS 5/3-813(b) (West 2010). Subsequent periods of involuntary admission
       can be obtained only after filing of petitions, certificates, and a treatment plan from the
       facility director, including an evaluation of the respondent’s progress in treatment. 405
       ILCS 5/3-813 (West 2010). Within 12 hours of a person being involuntarily admitted,
       “the facility director shall give the person a copy of the petition and a clear and concise
       written statement explaining the person’s legal status and his right to counsel and to a
       court hearing.” 405 ILCS 5/3-205 (West 2010). An admitted person is to be provided
       contact information for the Guardianship and Advocacy Commission when admitted,
       upon his objecting to admission, or whenever notified that his legal status is going to
       change. 405 ILCS 5/3-206 (West 2010).



¶ 24                       Voluntary Admission Under Section 3-801

¶ 25        Article VIII contains a provision providing for a respondent to seek voluntary
       admission to a mental health facility prior to a court ruling that he is subject to
       involuntary admission. “A respondent may request admission as an informal or
       voluntary recipient at any time prior to an adjudication that he is subject to involuntary
       admission on an inpatient or outpatient basis.” 405 ILCS 5/3-801 (West 2010). This
       section requires the facility director to approve the request unless he determines “the
       respondent lacks the capacity to consent to informal or voluntary admission or that
       informal or voluntary admission is clinically inappropriate.” Id. The director may find
       voluntary admission to be clinically inappropriate only with a “documented history of
       the respondent’s illness and treatment demonstrating that the respondent is unlikely to
       continue to receive needed treatment following release from informal or voluntary
       admission and that an order for involuntary admission on an outpatient basis is
       necessary in order to ensure continuity of treatment outside a mental health facility.”
       Id. If the facility director approves a request for voluntary admission by a respondent to
       a petition for involuntary admission, “the petitioner shall be notified of the request and
       of his or her right to object thereto, if the petitioner has requested such notification on
       that individual recipient.” Id. When the facility director has approved a request for
       voluntary admission, the court hearing the petition for involuntary admission “may
                                               - 10 -
       dismiss the pending proceedings, but shall consider any objection made by the
       petitioner or the State’s Attorney and may require proof that such dismissal is in the
       best interest of the respondent and of the public.” Id. 4 If a facility director approves
       voluntary admission and the court dismisses the petition for involuntary admission, the
       petitioner is to be informed of his right to receive notice of the recipient’s discharge
       from the facility. Id.

¶ 26       This provision, allowing for a “request [for] admission as an informal or voluntary
       recipient at any time prior to an adjudication,” was interpreted by the appellate court as
       requiring the circuit court to act on respondent’s oral statement, in testimony, that he
       was requesting to become a voluntary patient. “Implicit in the language of the statute is
       that the trial court will actually consider and rule on the request, which did not occur in
       this case.” 2012 IL App (5th) 110244, ¶ 26. The appellate court considered this oral
       request to be “the first hurdle of the statute” for respondent to obtain voluntary
       admission. Id. ¶ 24. The appellate court noted that section 3-801 states that the facility
       director “shall” approve the request unless the applicant lacks capacity or voluntary
       admission would be clinically inappropriate. (Emphasis added.) Id. ¶ 25. The appellate
       court interpreted this as mandatory language, requiring the court to strictly comply with
       a requirement for facility director approval. Id. The appellate court held a circuit court
       facing such a request should continue the proceedings to “allow the respondent to apply
       for voluntary admission and the facility director the opportunity to act upon it” (id.
       ¶ 35), but portions of the opinion also suggested that a circuit court might substantively
       rule on the request itself and grant a respondent voluntary admission. See, e.g., id. ¶ 26
       (“Implicit in the language of the statute is that the trial court will actually consider and
       rule on the request, which did not occur in this case.”); id. ¶ 34 (“Since the trial court
       did not comment on whether voluntary commitment would be sufficient, did not have
       any information on whether the facility director would approve the request, and did not
       make any findings about whether the request would be in the best interest of the
       respondent and the public, the order fails to comply with the statute or the applicable
       case law.”).

¶ 27       Before this court, respondent largely adopts these arguments but contends the
       question of whether a circuit court is to rule directly on a voluntary admission is not
       ripe, insofar as the facility director never approved or rejected an application from
       respondent. If the issue is found to be ripe, however, respondent argues that the circuit

           4
            Amendments in 2011 require the court to also consider any objection by the respondent. 405 ILCS
       5/3-801 (West 2012).
                                                   - 11 -
       court still has concurrent jurisdiction over it, because it can consider “any objections to
       voluntary admissions” and “may require proof that such dismissal is in the best interest
       of the respondent and public.” At oral argument, however, the respondent conceded the
       request under section 3-801 is not, in itself, a sufficient application for voluntary
       admission. Instead, a respondent must apply pursuant to sections 3-400 and 3-401,
       which provide the respondent with appropriate notice of his rights in voluntary
       admission. The in-court request, respondent contends, starts the process of voluntary
       admission, with the formal application under section 3-401 being the next step. Yet
       respondent also suggested at oral argument the circuit court should view respondent’s
       request for voluntary admission as “confessing error,” and argued that the placement of
       section 3-801 within the article on court hearings indicates a merger of processes for
       voluntary and involuntary admission.

¶ 28       Between the appellate court and respondent, then, there appear two distinct
       assertions: (1) that a respondent’s in-court “request” for voluntary admission, delivered
       at a hearing for involuntary admission, presents an application for voluntary admission
       upon which the circuit court may rule directly; and (2) that where a respondent makes
       an in-court “request” for voluntary admission and the trial court does not rule on it
       directly, the trial court must sua sponte continue the proceedings to give the respondent
       an opportunity to file an application for voluntary admission with the facility director,
       or state why the request has been denied. We disagree with both assertions.

¶ 29       Looking to the plain language of section 3-801, only the facility director is tasked
       with evaluating a request for voluntary admission. The facility director “shall approve”
       such a request unless the facility director determines the respondent lacks capacity or
       that voluntary admission is clinically inappropriate. 405 ILCS 5/3-801 (West 2010).
       The facility director likewise “shall not find that voluntary admission is clinically
       inappropriate” without a documented history of illness showing the respondent will
       likely go without needed treatment following release from voluntary admission, and
       that an order for involuntary admission is necessary to ensure continuity of treatment.
       Id. The only guidance for a court in this section concerns what happens after a facility
       director has approved such a request: “[t]he court may dismiss the pending
       proceedings, but shall consider any objection made by either the petitioner or the
       State’s Attorney and may require proof that such dismissal is in the best interest of the
       respondent and of the public.” (Emphasis added.) Id. The circuit court’s continued
       role—determining whether to dismiss the involuntary admission petition even after
       voluntary admission has been approved by a facility director—helps to illustrate that
       voluntary and involuntary admission are not two sides of the same coin. They are
                                               - 12 -
       separate tracks to admission with distinct procedures and outcomes for the respondent.
       The most significant difference in outcomes is the voluntary recipient’s right to request
       discharge from the facility; the facility director must either discharge the recipient
       within five business days or file a petition for involuntary admission. 405 ILCS 5/3-400
       (West 2010).

¶ 30       Respondent has argued the circuit court has concurrent jurisdiction over requests
       for voluntary admission, because it retains jurisdiction to hear objections to dismissal
       and may require proof that dismissal is in the best interest of the respondent and public.
       This argument mistakes the target of those objections, which is dismissal of the
       involuntary admission petition, not the facility director’s approval of voluntary
       admission. A facility director may approve voluntary admission for a respondent while
       a petition for involuntary admission is pending. The court need not dismiss the petition
       for involuntary admission. The circuit court in hearing the petition is not reviewing the
       facility director’s decision. 5 Instead, the court is focusing on the best interest of the
       respondent and the public. The respondent’s argument that his request for voluntary
       admission is analogous to a confession of error is unavailing. The court has no
       authority to grant or order voluntary admission. Voluntary and involuntary admission
       are separate tracks under the Mental Health Code. The placement of section 3-801
       within the article for court hearings does not indicate a merger of the two tracks for
       admission; it indicates the period in which a respondent facing involuntary admission
       may still seek voluntary admission.

¶ 31       The assertion that a court may directly grant voluntary admission is also infirm in
       that it assumes a “request” under section 3-801 is a separate and alternative path to
       voluntary admission. Sections 3-400 and 3-401 describe the application, including who
       may seek voluntary admission, requirements of the application form including a
       statement of a voluntary patient’s discharge rights, and how the facility director may
       evaluate an application. 405 ILCS 5/3-400, 3-401 (West 2010). These provisions
       describe the procedure in detail. Section 3-801, on the other hand, describes only the
       timing of a “request”—“any time prior to an adjudication” of involuntary
       admission—and narrow circumstances under which the facility director may deny such
       a request.



           5
            This conclusion is bolstered by the fact that section 3-405 provides a separate process for
       administrative review of a mental health facility director’s denial of voluntary admission. 405 ILCS
       5/3-405 (West 2010).
                                                   - 13 -
¶ 32       We do not believe the legislature intended to create by implication a separate track
       for voluntary admission. Section 3-801 lacks the procedure needed to make up an
       independent method of voluntary admission. Additionally, the facility director has far
       greater access to the patient’s medical and mental health information than does the trial
       judge. Under the statute as written, the circuit court does not directly evaluate whether
       a respondent in a hearing for involuntary admission should instead be voluntarily
       admitted.

¶ 33       Turning to the second assertion, that a respondent’s in-court request requires a
       court to sua sponte continue the proceedings so the respondent might apply for
       voluntary admission, we reject it as well. Applying such an assertion to respondent’s
       case would first require finding that respondent’s testimony, without any oral or written
       motion by his counsel, sufficed to bring the matter to the court’s attention for
       adjudication. This mode of seeking relief from an evidentiary hearing already
       underway would be unusual. Courts rule on motions and matters properly addressed to
       the court for determination. Without a specific request to continue the cause, the court
       did not act improperly in proceeding to a final disposition.

¶ 34        The appellate court concluded respondent’s statement in testimony was sufficient
       and reasoned the statute’s use of “shall” issued a mandatory command to the trial court.
       2012 IL App (5th) 110244, ¶ 25. However, we need not consider whether the words
       “shall approve” in section 3-801 are mandatory or directory language; this provision
       issues a command only to the facility director. Respondent further urges a broadly
       literal view of the words “at any time prior to an adjudication,” to mean the circuit court
       must act on his verbal request at any time prior to entry of an order. The plain meaning
       of the provision allowing a request for voluntary admission “at any time prior to an
       adjudication” is straightforward: the filing of a petition for involuntary admission does
       not foreclose a patient’s ability to seek voluntary admission instead, and a patient need
       not wait until a petition for involuntary admission has been resolved to apply.

¶ 35       Where a respondent to a petition for involuntary commitment would like to request
       voluntary admission instead, he may do so through a written application at any time
       prior to the commencement of a hearing on the petition for involuntary admission.
       Where the filing of a written application ahead of the hearing is impracticable, a
       respondent’s counsel may request a continuance to file a written application for
       voluntary admission. The circuit court may, in its discretion, grant such a continuance.
       Where the respondent has filed an application still awaiting facility director review on
       the date of his hearing for involuntary admission, his counsel likewise may move for a
                                               - 14 -
       continuance, which the court may grant in its discretion. In either situation, such a
       continuance is attributable to the respondent for purposes of the time limit on
       continuances under section 3-800. 405 ILCS 5/3-800 (West 2010) (“Such continuance
       shall not extend beyond 15 days except to the extent that continuances are requested by
       the respondent.”).

¶ 36       Respondent additionally argues that, although his counsel did not move for a
       continuance, the State had a duty to do so on his behalf. Respondent relies on the duties
       for State’s Attorneys under the statute, noting that State’s Attorneys “shall ensure that
       petitions, reports and orders are properly prepared.” 405 ILCS 5/3-101 (West 2010).
       Respondent thus contends the State had a duty to see that his request was properly
       addressed.

¶ 37      However, respondent’s position would create significant conflicts of interest that
       would arise from requiring the State’s Attorney to both present the case for involuntary
       admission and to seek a delay so that respondent might be voluntarily admitted instead.
       Respondent’s argument would place the State in an untenable position in an adversarial
       proceeding. A respondent to a petition for involuntary admission is represented by his
       own counsel, who should move for the appropriate relief. 405 ILCS 5/3-805 (West
       2010).

¶ 38       In the case at bar, there was no motion for a continuance by the respondent. No
       other party was obligated to move for a continuance, nor was the court obligated to
       grant one sua sponte. The circuit court accordingly did not err.



¶ 39                                     CONCLUSION

¶ 40       The Mental Health Code does not vest the circuit court with authority to rule for or
       against voluntary admission to a mental health facility, based on an in-court request for
       voluntary admission during a hearing for involuntary admission. The Mental Health
       Code similarly does not require the circuit court to sua sponte continue a proceeding
       for involuntary admission upon such a request. A circuit court may, in its discretion,
       grant a continuance to file an application for voluntary admission, upon a motion by
       respondent’s counsel.



¶ 41      Appellate court judgment reversed.
                                              - 15 -
¶ 42      Circuit court judgment affirmed.



¶ 43      JUSTICE BURKE, dissenting:

¶ 44       The majority holds that a circuit court is not required to take any action whatsoever
       when a respondent testifies under oath during an involuntary admission hearing that he
       wishes to pursue voluntary admission. This holding fails to protect the substantial and
       fundamental interests at stake for a respondent subjected to involuntary admission and
       is at odds with the court’s duty to protect the interests of the mentally ill. I therefore
       respectfully dissent.



¶ 45                                             I

¶ 46       The State filed a petition to continue the involuntary commitment of the
       respondent, Lance H. The petition alleged that respondent suffered from serious mental
       illness, that he was reasonably expected to place himself or others at risk of physical
       harm unless treated, and that he was unable to provide for his basic physical needs. The
       petition proceeded to a hearing.

¶ 47       At the hearing, respondent testified, among other things, that he told his social
       worker that he wanted to become a voluntary patient but the social worker had
       disregarded the request. Respondent further testified that when he met with his attorney
       on the morning of the hearing, he told counsel he would like to become a voluntary
       patient. Counsel then inquired of respondent:

                  “Q. *** And pursuant to our conversation this morning, you are requesting
              to become a voluntary patient; is that correct?

                  A. Yes, sir.”

¶ 48       The circuit court did not acknowledge this testimony or take any action. At the
       close of evidence, the court granted the State’s petition for involuntary admission.
       Respondent appealed. The appellate court reversed, holding that the circuit court
       should have taken action once respondent testified that he wished to pursue voluntary
       admission.



                                               - 16 -
¶ 49                                              II

¶ 50       The majority reverses the appellate court and affirms the judgment of the circuit
       court. The majority rejects two possible courses of action the circuit court could have
       taken in light of respondent’s testimony that he wished to pursue voluntary admission.
       First, the majority holds that the circuit court was not required to rule on respondent’s
       request for voluntary admission. This is so, the majority explains, because only a
       facility director is tasked with evaluating such requests. Supra ¶¶ 30-33. Second, the
       majority holds that the circuit court was not required “to sua sponte continue the
       proceedings” so that the respondent could properly apply for voluntary admission.
       Supra ¶ 33. The majority notes that no “specific request” was made by respondent’s
       counsel to continue the cause and concludes that, in the absence of such a request, the
       circuit court “did not act improperly in proceeding to a final disposition.” Id.

¶ 51       I agree with the majority that the circuit court could not, itself, rule on respondent’s
       request for voluntary admission and that the circuit court did not err when it failed to
       sua sponte order a continuance. I disagree, however, with the majority’s unstated
       assumption that there were no other options available to the circuit court. There was at
       least one other: the circuit court could simply have asked counsel whether, in light of
       his client’s testimony, he intended to pursue a voluntary admission.

¶ 52       “The fundamental liberty interest of the person facing commitment is self-evident.”
       In re Stephenson, 67 Ill. 2d 544, 554 (1977). Further, as the United States Supreme
       Court has observed:

              “The loss of liberty produced by an involuntary commitment is more than a loss
              of freedom from confinement. It is indisputable that commitment to a mental
              hospital ‘can engender adverse social consequences to the individual’ and that
              ‘[w]hether we label this phenomena “stigma” or choose to call it something else
              ... we recognize that it can occur and that it can have a very significant impact
              on the individual.’ ” Vitek v. Jones, 445 U.S. 480, 492 (1980).

       Because of the stigma associated with an involuntary admission and the therapeutic
       benefits that flow from undertaking treatment voluntarily, voluntary admissions are to
       be encouraged. See, e.g., In re Splett, 143 Ill. 2d 225, 233-34 (1991).

¶ 53      Our Mental Health and Developmental Disabilities Code (405 ILCS 5/1-100 et seq.
       (West 2008)) reflects concern for these interests and “represents a serious attempt to
       provide beneficial treatment and care for the mentally ill with the minimum ostracism

                                                - 17 -
       and confinement consistent with protection of the public.” Stephenson, 67 Ill. 2d at
       554. The procedures codified in the Code are meant to “ensure that the mental health
       system does not become an oppressive tool rather than a means to serve the society in
       which we live.” In re Phillip E., 385 Ill. App. 3d 278, 284 (2008). Thus, public policy
       in Illinois favors the protection of the mentally ill. American Federation of State,
       County & Municipal Employees v. Department of Central Management Services, 173
Ill. 2d 299, 338 (1996) (Harrison, J., dissenting).

¶ 54       For this reason, courts have a special duty to protect the interests of a disabled
       person who is a party to judicial proceedings. Valdovinos v. Luna-Manalac Medical
       Center, Ltd., 328 Ill. App. 3d 255, 272 (2002). As we have stated, courts should “be
       ever vigilant to protect against abuses of power and preserve the fundamental liberty
       interests of individuals subjected to involuntary-admission proceedings.” In re Andrew
       B., 237 Ill. 2d 340, 354-55 (2010).

¶ 55       Given the above principles and considerations, and given the ease of simply asking
       counsel whether respondent wished to file an application for voluntary admission and
       the obvious necessity for the question in light of respondent’s testimony, I would hold
       that the circuit court erred when it did nothing in response to respondent’s request for
       voluntary admission. A simple question to counsel would have clarified respondent’s
       position, would have avoided further litigation and would have protected respondent’s
       interests.

¶ 56       This is a moot case. The reason for addressing the merits is to provide guidance to
       our circuit courts in the event that what happened here happens again. The majority’s
       holding that a circuit court need take no action at all, even in the face of an explicit
       statement by a respondent that he wishes to seek voluntary admission, provides the
       wrong guidance. I therefore respectfully dissent.




                                              - 18 -